DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,390,083. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are a broader version of claims 1-18 of U.S. Patent No. 10,390,083 with overlapping patentable scopes. As shown below:



Current Application
Patent No. 10,390,083
1. (Original) A content device comprising: a non-transitory memory storing instructions; and a processing device in communication with the non-transitory memory and configured to execute the instructions, the instructions when executed causing the processing device to perform operations comprising: receiving a video frame; generating a histogram function that indicates a quantitative distribution of pixel values within the video frame; transforming the histogram function to generate complex values that correspond respectively to the pixel values; and for each of the complex values, generating a bit that indicates whether a real part of the complex value is greater than zero.

1. … receiving streaming video content from a content provider; capturing a frame of the streaming video content; and fingerprinting the captured frame of the streaming video content by: generating a one-dimensional histogram function of pixel values based on pixel data for an entirety of the captured frame, the one-dimensional histogram function comprising an X axis representing specific pixel values and a Y axis representing a number of pixels at each respective specific pixel value; transforming the histogram function with a Fast Fourier Transform (FFT) to generate a plurality of complex values for the captured frame; for each of the plurality of complex values, generating a corresponding bit by assigning a binary one (“1”) when a real part of the respective complex value is greater than zero (“0”) and assigning a binary zero 


1. … transforming the histogram function with a Fast Fourier Transform (FFT) to generate a plurality of complex values for the captured frame
3. (Original) The content device of claim 1, wherein the pixel values correspond to Y values of a YUV color space.

2. The content device of claim 1, wherein each specific pixel value of the histogram function comprises a corresponding Y value of a YUV color space.
4. (Original) The content device of claim 1, wherein the operations further comprise indexing the complex values from 0 to 255.

3. The content device of claim 1, wherein the operations further comprise, when fingerprinting the captured frame, indexing the plurality of complex values from zero (“0”) to 255.
5. (Original) The content device of claim 1, wherein generating the bit for each of the complex values comprises generating 


6. (Original) The content device of claim 1, wherein generating the bit for each of the complex values comprises generating a fingerprint, wherein the operations further comprise communicating the fingerprint to an automatic content recognition (ACR) server.

5. The content device of claim 1, wherein the operations further comprise communicating the generated fingerprint to an automatic content recognition (ACR) server configured to store the generated fingerprint in relation to corresponding broadcast schedule metadata.
7. (Original) The content device of claim 1, wherein the video frame comprises encoded video content.

6. The content device of claim 1, wherein the streaming video comprises encoded video content.
8. (Original) The content device of claim 1, wherein the video frame comprises video within a YUV 4:2:2 color space.
7. The content device of claim 1, wherein the streaming video comprises raw video within a YUV 4:2:2 color space.
9. (Original) The content device of claim 1, wherein the operations further comprise converting the video frame by scaling a resolution of the video frame to a threshold resolution level.
8. The content device of claim 1, wherein the operations further comprise converting the streaming video by scaling a resolution of the streaming video to a threshold resolution level.

9. The content device of claim 8, wherein the converting operation further comprises converting the streaming video to YUV 4:2:0 color space.
11. (Original) A method comprising: receiving, at a processing device of a content device, a video frame; generating a histogram function that indicates a quantitative distribution of pixel values within the video frame; transforming the histogram function to generate complex values that correspond respectively to the pixel values; and for each of the complex values, generating a bit that indicates whether a real part of the complex value is greater than zero.

1. … for each captured frame of the second thread of the streaming video content, fingerprinting the corresponding captured frame simultaneously or in parallel with the encoding of the first thread of the streaming video content by: generating a one-dimensional histogram function of pixel values; transforming the histogram function with a Fast Fourier Transform (FFT) to generate a plurality of complex values for the corresponding captured frame; for each of the plurality of complex values, generating a plurality of bits by assigning a binary one (“1”) when a real part of the complex value is greater than zero (“0”) and assigning a binary zero (“0”) when the real part is less than or equal to zero; and concatenating a specific number of the plurality of bits to 


1. … transforming the histogram function with a Fast Fourier Transform (FFT)
13. (Original) The method of claim 11, wherein the pixel values correspond to Y values of a YUV color space.

3. The content device of claim 2, wherein each specific pixel value of the histogram function comprises a corresponding Y value of a YUV color space.
14. (Original) The method of claim 11, further comprising indexing the complex values from 0 to 255.

4. The content device of claim 1, wherein the operations further comprise, when fingerprinting the corresponding captured frame, indexing the plurality of complex values from zero (“0”) to 255.


5. The content device of claim 1, wherein the generated fingerprint is 128 bits long or 256 bits long.
16. (Original) The method of claim 11, wherein generating the bit for each of the complex values comprises generating a fingerprint, the method further comprising communicating the fingerprint to an automatic content recognition (ACR) server.

Claims 1 and 12. concatenating a specific number of the plurality of bits to generate a fingerprint for the corresponding captured frame… ACR server in response to receiving the fingerprint, is further configured to store the fingerprint in relation to corresponding broadcast schedule metadata.
17. (Original) The method of claim 11, wherein the video frame comprises encoded video content.

1. encoding the first thread of the streaming video content into encoded video content
18. (Original) The method of claim 11, wherein the video frame comprises video within a YUV 4:2:2 color space.
7. The content device of claim 1, wherein the streaming video comprises raw video within a YUV 4:2:2 color space.
19. (Original) The method of claim 11, further comprising converting the video 


9. The content device of claim 8, wherein the converting operation further comprises converting the streaming video to YUV 4:2:0 color space.




Claims 1-7 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-17 of U.S. Patent No. 9,848,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 11-17 of the instant application are a broader version of claims 1-17 of U.S. Patent No. 9,848,235 with overlapping patentable scopes. As shown below:

Current Application
Patent No. 9,848,235
1. (Original) A content device comprising: a non-transitory memory storing instructions; and a processing device in communication with the non-transitory memory and configured to execute the 




1. … transforming the histogram function with a Fast Fourier Transform (FFT)
3. (Original) The content device of claim 1, wherein the pixel values correspond to Y values of a YUV color space.

3. The content device of claim 2, wherein each specific pixel value of the histogram function comprises a corresponding Y value of a YUV color space.
4. (Original) The content device of claim 1, wherein the operations further comprise indexing the complex values from 0 to 255.

4. The content device of claim 1, wherein the operations further comprise, when fingerprinting the corresponding captured frame, indexing the plurality of complex values from zero (“0”) to 255.
5. (Original) The content device of claim 1, wherein generating the bit for each of the complex values comprises generating a fingerprint that includes 128 bits or 256 bits.

5. The content device of claim 1, wherein the generated fingerprint is 128 bits long or 256 bits long.
6. (Original) The content device of claim 1, wherein generating the bit for each of 




1. encoding the first thread of the streaming video content into encoded video content
11. (Original) A method comprising: receiving, at a processing device of a content device, a video frame; generating a histogram function that indicates a quantitative distribution of pixel values within the video frame; transforming the histogram function to generate complex values that correspond respectively to the pixel values; and for each of the complex values, generating a bit that indicates whether a real part of the complex value is greater than zero.

1. … for each captured frame of the second thread of the streaming video content, fingerprinting the corresponding captured frame simultaneously or in parallel with the encoding of the first thread of the streaming video content by: generating a one-dimensional histogram function of pixel values; transforming the histogram function with a Fast Fourier Transform (FFT) to generate a plurality of complex values for the corresponding captured frame; for each of the plurality of complex values, generating a plurality of 


1. … transforming the histogram function with a Fast Fourier Transform (FFT)
13. (Original) The method of claim 11, wherein the pixel values correspond to Y values of a YUV color space.




4. The content device of claim 1, wherein the operations further comprise, when fingerprinting the corresponding captured frame, indexing the plurality of complex values from zero (“0”) to 255.
15. (Original) The method of claim 11, wherein generating the bit for each of the complex values comprises generating a fingerprint that includes 128 bits or 256 bits.

5. The content device of claim 1, wherein the generated fingerprint is 128 bits long or 256 bits long.
16. (Original) The method of claim 11, wherein generating the bit for each of the complex values comprises generating a fingerprint, the method further comprising communicating the fingerprint to an automatic content recognition (ACR) server.

Claims 1 and 12. concatenating a specific number of the plurality of bits to generate a fingerprint for the corresponding captured frame… ACR server in response to receiving the fingerprint, is further configured to store the fingerprint in relation to corresponding broadcast schedule metadata.


1. encoding the first thread of the streaming video content into encoded video content



Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,848,235 in view of Brannon, JR (Pub No US 2007/0043875). Claim 3 of U.S. Patent No. 9,848,235 patented that each specific pixel value of the histogram function comprises a corresponding Y value of a YUV color space. 
However, claim 3 of U.S. Patent No. 9,848,235 fails to capture the YUV 4:2:2 color space.
	Nevertheless, in a similar field of endeavor Brannon discloses that the video frame comprises video within a YUV 4:2:2 color space (Paragraph [0072]; video content may be streamed as raw video in known formats such as YUV 4:2:2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. 9,848,235 by specifically providing the elements mentioned above, as taught by Brannon, for the predictable result of broadcasting content in an unprocessed original form with the highest quality of the original video. 

Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,848,235 in view of Huang (Patent No US 7,984,179). Claim 1 of U.S. Patent No. 9,848,235 already patented the claimed features of claims 9 and 19.
However, claim 1 of U.S. Patent No. 9,848,235 fails to capture converting the video frame by scaling a resolution of the video frame to a threshold resolution level.
Nevertheless, in a similar field of endeavor Huang discloses converting the video frame by scaling a resolution of the video frame to a threshold resolution level (Col. 6 lines 31-44; content may be converted from YUV 4:2:2 to 4:2:0 based on set parameters values that correspond to the network condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,848,235 by specifically providing the elements mentioned above, as taught by Huang, for the predictable result of implementing a video transcoding scheme that is responsive to the client request and characteristics information sent by the client, improving the Quality of Experience of the viewer (Huang - Col. 6 lines 31-44).

Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,848,235 in view of Huang (Patent No US 7,984,179). Claim 3 of U.S. Patent No. 9,848,235 patented that each specific pixel value of the histogram function comprises a corresponding Y value of a YUV color space. 

	Nevertheless, in a similar field of endeavor Huang discloses that the converting further comprises converting the video frame to a YUV 4:2:0 color space (Col. 6 lines 31-44; content may be converted from YUV 4:2:2 to 4:2:0 based on set parameters values that correspond to the network condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. 9,848,235 by specifically providing the elements mentioned above, as taught by Huang, for the predictable result of implementing a video transcoding scheme that is responsive to the client request and characteristics information sent by the client, improving the Quality of Experience of the viewer (Huang - Col. 6 lines 31-44).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because at least any part of the claimed invention is directed to a judicial exception of an abstract 
Claims 1-4, 7-14 and 17-20 are directed to using math to transform data. The claims do not include additional elements that are sufficient to amount to significantly more (Step 2B – prong 2) than the judicial exception because the claim is directed to an abstract idea with additional generic computer elements. In other words, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.

Under step 2A, prong 1, the full following limitations recite the mathematics of:
“generating a histogram function that indicates a quantitative distribution of pixel values within the video frame; 
transforming the histogram function to generate complex values that correspond respectively to the pixel values; and
for each of the complex values, generating a bit that indicates whether a real part of the complex value is greater than zero.”

Under step 2A, prong 2, the additional limitations of use generic computer components (e.g. the processing device and the memory) to implement the math as instructions and the receiving the video frame as a data gathering step. When considering the limitations in combination they fail to include a practical application because the “fingerprinting” aspects of the invention in the specification isn’t being reflected in the claimed invention.


In order to expedite prosecution, it is suggested that the subject matter of dependent claims 5, 6, 15 and/or 16 should be incorporated into the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423